Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 1 of 40 Page ID #:14




                    EXHIBIT 1
Electronically FILED by Superior Court of California, County of Los Angeles on 04/08/2021 09:26 AM Sherri R. Carter, Executive Officer/Clerk of Court, by N. Alvarez,Deputy Clerk
                 Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 2 of 40 Page ID #:15
                                                 21STCV13349
                                        Assigned for all purposes to: Stanley Mosk Courthouse, Judicial Officer: Yolanda Orozco




                                 Nancy B. Anfanger [SBN 225421]
                         2       THE ANFANGER LAW OFFICE
                                 9440 Santa Monica Boulevard
                         3       Suite 301
                                 Beverly Hills, California 90210
                         4       Telephone: (31 0) 402-8937

                         5        Attorney for Plaintiffs Brittney Shaw and
                                         Edgar Hernandez
                         6

                          7                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                         8
                                                      FOR THE COUNTY OF LOS ANGELES- CENTRAL DISTRICT
                         9
                                                                                                       )    Case No.:
                                  Brittney Shaw, an individual, and Edgar
                         IO                                                                            )
                                                                                                            Assigned to the
                                  Hernandez, an individual,                                            )    Hon.
                         II                                                                            )    Department
                                                         Plaintiffs,                                   )
                         I2                                                                            )
                                                                                 PLAINTIFFS BRITTNEY SHAW AND
                                            vs.
                                                                                                       )
                                                                                 EDGAR HERNANDEZ'S COMPLAINT
                         I3                                                                            )
                                                                                 FOR DAMAGES, RESTITUTION AND
                                  Nike Retail Services, Inc., an Oregon        ) OTHER EQUITABLE RELIEF
                         I4
                                  corporation, Wendy Magee, an individual, and )
                         IS       DOES 1 through 100, inclusive,               ) 1. Violation ofthe FEHA (discrimination
                                                                               ) based on race and/or sexual preference)
                         I6                      Defendants.                   ) 2. Violation of the FEHA (harassment)
                                                                               ) 3. Violation of the FEHA (retaliation)
                         I7                                                    ) 4. Violation of the FEHA (failure to prevent
                                                                               ) discrimination, harassment, retaliation)
                         I8                                                    ) 5. Failure to Pay Wages
                                                                               ) (Violation of Labor Code§ 1194/1197 et seq.)
                         I9                                                    ) 6. Failure to Indemnify
                                                                               ) (Violation of Labor Code § 2802)
                         20
                                                                               ) 7. Failure to Provide an Accurate, Itemized
                         2I                                                    ) Wage Statement/Keep Accurate Records
                                                                               ) (Violation of Labor Code § 226)
                         22                                                    ) 8. Wrongful Constructive Termination in
                                                                               ) Violation of Public Policy
                         23                                                    ) 9. Negligent Supervision
                                                                               ) I 0. Unfair Business Practices (Violation of
                         24                                                    ) California Business and Professions Code§
                                                                               ) 17200 et seq.)
                         25                                                                            )

                         26
                                                  PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
                         27                                                     RELIEF
                                                                                                           -I-
                         28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 3 of 40 Page ID #:16



                                                        )
    2                                                   )        DEMAND FOR A JURY TRIAL
                                                        )
    3                                                   )

    4

    5           Come now Plaintiffs Brittney Shaw and Edgar Hernandez who allege and complain against

    6   Defendants Nike Retail Services, Inc., (hereinafter "NIKE"), and Wendy Magee, ((hereinafter
        "MAGEE"), and DOES I through 100, inclusive (hereinafter collectively "Defendants"):
    7
                                                            I.
    8
                                          JURISDICTION AND VENUE
    9
        1.      Jurisdiction and venue are proper in this Court because some or all of the claims alleged
   10   herein arose in Los Angeles County and some or all of the parties were and/or are residents of Los
   11   Angeles County or are doing or did business in Los Angeles County at all times relevant herein.

   12   2.      The amount in controversy in this matter exceeds the sum of $25,000.00 exclusive of costs

   13
        and interest.
                                                       II.
   14
                                                     PARTIES
   15
        3.      At all times herein mentioned Plaintiffs Brittney Shaw and Edgar Hernandez were and are
   16
        individuals conducting business, in the County of Los Angeles, State of California.
   17
        PLAINTIFF BRITTNEY SHAW
   18
        4.      Brittney Shaw ("Plaintiff Shaw") began working for NIKE in or around 2007 as a part-time
   19
        employee, while she was in college. She eventually became a full-time employee and the full-time
   20
        manager at NIKE' S Santa Monica retail store. She was a manager for seven years prior to her
   21

   22   constructive termination. She was successful in her tenure and received numerous accolades for her

   23   work by NIKE, and in addition to her other managerial duties, she was chosen to be a trainer in

   24   NIKE'S pilot program called District Service Captain wherein she was responsible for the training

   25   of hundreds of new NIKE employees over an approximately 2-year period at approximately 8

   26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                            RELIEF
                                                            -2-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 4 of 40 Page ID #:17



        different NIKE stores for which she was not paid, and for which she incurred expenses, other than
    2
        for mileage. Plaintiff Shaw is an African-American female, who is a lesbian.
    3
        5.     During the entirety of her tenure with NIKE, Plaintiff Shaw fully and satisfactorily
    4
        performed her career agent duties, except as to those duties, which were waived, excused, prevented
    5
        by Defendants, or any of them, until she was forced out of the company in or around July, 20I9.
    6
        Plaintiff Shaw exhausted her administrative remedies for her FEHA claims by timely making
    7
        complaints to the DFEH and obtaining right to sue letters. Defendants NIKE and MAGEE were
    8

    9   considered Plaintiff Shaw's employers pursuant to Labor Code Section I8 and I.W.C. wage order 4-

   10   200 I, as periodically amended.

   11   PLAINTIFF EDGAR HERNANDEZ

   12   6.     Plaintiff Edgar Hernandez began working for NIKE in or around I996, and eventually

   13   became a manager at NIKE'S Santa Monica retail store. During the course of his tenure with NIKE
   14
        Plaintiff Hernandez worked with approximately I 0 different supervisors and got along with all of
   15
        them as well as with his co-workers and customers, until MAGEE became his supervisor. Plaintiff
   16
        Hernandez is Latino.
   17
        7.     During the entirety of his tenure with NIKE, Plaintiff Shaw fully and satisfactorily
   18
        performed his career agent duties, except as to those duties, which were waived, excused, prevented
   19
        by Defendants, or any of them, until he was forced out of the company in or around April9, 20I9 or
   20
        after. Defendants NIKE and MAGEE were considered Plaintiff Hernandez's employers pursuant to
   21

   22   Labor Code Section I8 and I. W .C. wage order 4-200 I, as periodically amended.

   23   CORPORATE DEFENDANT:

   24   8.     NIKE, a retail establishment, is an Oregon Corporation, whose principal place of business,

   25   Plaintiffs are informed and believe and thereupon allege, is California, and who, Plaintiffs are

   26
                  PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                           RELIEF
                                                          -3-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 5 of 40 Page ID #:18



        informed and believe and thereupon allege, employs hundreds of workers as employees and/or
    2
        representatives, and is and was doing business in the State of California, County of Los Angeles, at
    3
        all relevant times.
    4
        9.      Defendants NIKE and MAGEE were considered Plaintiff Hernandez's employers pursuant
    5
        to Labor Code Section 18 and I. W .C. wage order 4-2001, as periodically amended, and were at all
    6
        relevant times subject to the California Labor Code and California Fair Employment and housing
    7
        Act, (hereinafter the "FEHA"), among California's other laws.
    8

    9   INDIVIDUAL DEFENDANT

   10   10.     MAGEE is an individual who worked for NIKE for a number of year and eventually became

   11   a Head Coach at NIKE'S Santa Monica store, and the supervisor of Plaintiffs Shaw and Hernandez.

   12   From the time she became the Head Coach, over a period of a few months, Plaintiffs allege she was

   13   responsible for the departure of approximately 80-90% of the NIKE Santa Monica store's
   14
        management, by creating a such pervasively hostile and abusive work environment that the
   IS
        managers were forced to resign or were actually fired. Almost all of those managers were forced
   16
        out or fired during her tenure were people of color, and the majority of whom were replaced by
   17
        white women.
   18
        II.     Plaintiffs are informed and believe and thereupon allege that MAGEE was fired for racially
   19
        profiling an African American couple, and their young son, who she followed out of the Santa
   20
        Monica store and accused of theft of a basketball, getting the police involved, causing a spectacle
   21
        only to find out after the fact that the couple had a receipt for the basketball as they had purchased it
   22

   23   earlier in the day prior to going to the beach. They later had returned to the store to look at other

   24   NIKE products.

   25

   26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                            RELIEF
                                                           -4-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 6 of 40 Page ID #:19



        DOE DEFENDANTS:
    2
        I2.    The true names and capacities, whether individual, official, corporate, associate, or
    3
        otherwise, or precise participation of Defendant DOES I through 100, inclusive, are not known to
    4
        the Plaintiff herein at the time of the filing of this complaint and, therefore, these Defendants are
    5
        being sued by such fictitious names, and Plaintiff will seek leave of court to amend this complaint
    6
        to show their true names and/or capacities and precise participation when the same have been
    7

    8   ascertained. Plaintiff is informed and believes and thereupon alleges, that each Defendant

    9   designated herein as a DOE was intentionally, negligently, or in some other actionable manner,

   10   responsible or liable for the acts, occurrences, omissions and damages alleged in this complaint.

   11   AGENCY/CO-CONSPIRATOR STATUS OF EACH DEFENDANT

   12   13.    Plaintiff is informed and believes and based thereon alleges that at all times herein,

   13   Defendants, and each of them, were the agents, servants, employees, partners, successors in interest,
   14
        predecessors in interest, co-venturers, co-conspirators or alter egos of every other Defendant, and
   15
        that all acts and omissions herein complained of were performed within the course and scope of said
   16
        relationships. In addition, each of the acts and omissions of the Defendants, and clearly each of
   17
        them, was engaged in with the full authorization and satisfaction of each of them. All Defendants
   18
        were acting as co-conspirators, and/or individually, regarding each of the acts, occurrences,
   19
        omissions, damages, and causes of action alleged in this complaint.
   20
        14.    At all times herein, mentioned Defendants were and are subject to the laws of the State of
   21

   22
        California, and were considered employers pursuant to, inter alia, Labor Code § I8 and I. W .C.

   23   Wage Order 4-200 I, as periodically amended.

   24              FACTUAL ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

   25

   26
                  PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                           RELIEF
                                                           -5-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 7 of 40 Page ID #:20



        15.    From the beginning of MAGEE'S tenure at NIKE'S Santa Monica store where Plaintiffs
    2
        worked, she began treating the managers of color, including Plaintiffs differently, and less well.
    3
        16.    Early in MAGEE'S tenure MAGEE was faced with racist language from an employee. In
    4
        that instance two employees were a stockroom; one employee was African American and the other
    5
        was not. The one who was not African American used the "N" word, which caused the African
    6
        American employee to report the incident to his manager and then to MAGEE. Manager Emesto
    7
        documented the incident in NIKE'S PAR system. In response this outrageous comment MAGEE
    8

    9   took no action whatsoever against the employee who used that word.

   10   17.    MAGEE took every opportunity to disparage Plaintiff Shaw, who was the only African

   11   American manager at that store. She critiqued her performance negatively as District Service

   12   Captain, despite the work not being under her purview.

   13   18.    MAGEE took it upon herself to study Plaintiff Shaw's social media and personal life, having
   14
        nothing to do with her work for NIKE, and counseled her because in her spare time she sold
   15
        Herbalife products for extra money, which she had done for years and which Plaintiff Shaw's prior
   16
        manager Christine, among others were well aware of.
   17
        19.    Despite the fact that Plaintiff Shaw was hand-picked as District Service Captain, for large
   18
        NIKE stores such as the ones at the Grove and Fashion Island, and despite the fact Plaintiff Shaw
   19
        was not compensated for that work by NIKE, MAGEE began harassing her stating that between
   20
        Herbalife and NIKE trainer, she was not dedicated enough to her job to be a successful manager.
   21

   22   20.    MAGEE also harassed Plaintiff Shaw about her other non-managerial work activities

   23   concerning her creative endeavors. Plaintiff Shaw had approached NIKE, prior to MAGEE

   24   becoming her boss about marketing tops and hats whose design, including words, were intended to

   25

   26
                  PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                           RELIEF
                                                  -6-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 8 of 40 Page ID #:21



        empowered woman, which NIKE considered, but after which MAGEE became involved never
    2
        came to fruition.
    3
        21.     At one point Plaintiff Shaw was permitted to lead a five-day NIKE training session at the
    4
        NIKE Culver City office, away from the Santa Monica NIKE store. Plaintiff Shaw only had access
    5
        to NIKE email when she was at the Santa Monica NIKE store, and not while she was participating
    6
        in the five-day training. During her absence the Head Coach at NIKE'S Orange Factory emailed
    7

    8
        her, copying MAGEE, stating that they would like to interview her for an assistant manager

    9   position. Despite speaking with MAGEE multiple times during her training absence, MAGEE

   10   never mentioned it. Upon her return to the Santa Monica store, she found out about the opportunity

   11   but the window had passed. MAGEE intentionally sabotaged her chances for promotion.

   12   22.     Out of the blue, without having spoken with her first, MAGEE called Plaintiff Shaw into her,

   13   office and got Human Resources on the phone, which was not in keeping with the protocols of
   14
        management, wherein MAGEE raised another extra-work, private activity that had occurred two
   15
        years before and was never flagged as a problem, involving attending the birthday celebration of a ,
   16                                                                                                            :


                                                                                                                 I




        person she had known since middle school who subsequently became a NIKE employee.                        !




   17
        23.     That person, whose name was Kris, was a former school friend. When he interviewed for
   18
        the NIKE position, she recused herself from the hiring process because of their former friendship.
   19
        24.     MAGEE accused her of having an inappropriate sexual relationship with Kris, a male, even
   20
        though Plaintiff Shaw is a lesbian, and other store employees had met her girlfriend many times.
   21

   22
        While they were flirtatious with each other it was just their relationship over many years, and was in1
                                                                                                                 I




   23   jest.

   24   25.     Kris also utilized the services of Plaintiff Shaw's mother for his son as her mother ran a day   1




   25   care. Accordingly, Kris and Plaintiff Shaw had a preexisting relationship, and she attended his

   26
                  PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                           RELIEF
                                                          -7-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 9 of 40 Page ID #:22



        birthday party, not knowing no other NIKE manager would be there - and, again, that took place
    2
        two years before MAGEE forced the human resources meeting out of the blue. Everyone knew
    3
        about it before, it wasn't a secret, and it only became an issue when MAGEE made it one, and
    4
        misrepresented it.
    5
        26.    Subsequently, Plaintiff Shaw is informed and believes and thereupon alleges another NIKE
    6
        employee who was managed by MAGEE entered into a romantic relationship with another NIKE
    7

    8
        employee, which MAGEE knew about, and which she did not condemn.
                                                                                                            I
                                                                                                            i
    9   27.    Throughout this time period Plaintiff Shaw became increasingly anxious, depressed and        :




   IO   upset due the abusive and intolerable way MAGEE treated her, and others, which progressed to

   II   such an extent that she was forced to go on disability leave. Plaintiff Shaw raised the romantic

   I2   relationship, that was against company policy, with Human Resources while she was on disability
   I3   leave. Eventually she was forced out of the company she had successfully worked at for over II
   14
        years. During her exit interview with Human Resources, Plaintiff Shaw asked if she could be
   I5
        relocated to a different store so she did not have to work with MAGEE. H.R. told her no but asked
   16
        if she would like to have a sit down with MAGEE to talk to her (again) about how she was being
   17
        treated. Plaintiff Shaw declined because MAGEE was far too abusive and would never change,
   I8
        having tried that before.
   I9
        28.    Rather than view Plaintiff Shaw as the dynamic, inspirational and dedicated NIKE employee
   20
        that she was, MAGEE sabotaged and diminished her at every tum, nitpicked her performance and
   2I

   22
        sabotaged her likely promotions.

   23   29. Meanwhile, MAGEE had not limited herself to only harassing Plaintiff Shaw, she also harassed

   24   another long-term NIKE manager, Roberto, a Latino male. He was similarly maligned and harassed,

   25

   26
                  PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                           RELIEF
                                                         -8-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 10 of 40 Page ID #:23



         and critiqued by MAGEE, and became so upset that he left NIKE after approximately 24 years and
    2
         relocated to San Francisco.
    3
         30.     Another manager Cindy, Latina, became so harassed by MAGEE that she wanted to leave
    4
         the store for another NIKE location also. She went to NIKE' S District Manager to complain about
    5
         MAGEE but rather than find any support in upper management she too was forced out of the store
    6
         and asked for a transfer, which she was given.
    7

         31.    Next, Emesto, Filipino gay male manager met with his demise as a long-term NIKE
    8

    9    manager due to MAGEE, as Plaintiffs are informed and believe and thereupon allege. As was her

    1o   pattern, MAGEE involved herself in his personal life and questioned his dedication to NIKE

    11   because he too had a side interest in creating hats. He eventually established a relationship with
                                                                                                              '




    12   NIKE regarding those hats, as Plaintiffs are informed and believe, but was made to leave his

    13   managerial position and NIKE. MAGEE nitpicked his performance, created opportunities for failure:
    14
         based on the work of other people, and made his life at NIKE so unbearable he suffered undue
    15
         emotional distress.
    16
         32.    Another Latino manager was also run out of the NIKE store by MAGEE, whose name was
                                                                                                              .




    17
         Nohan. He tried to get another job at NIKE which he eventually did, but when MAGEE found out,
    18
         as Plaintiffs are informed and believe and thereupon allege, she tried to sabotage him and prevent
    19
         him from getting it, but failed.
    20
         33. Over the course of months form her arrival at the Santa Monica NIKE store, MAGEE did her
    21

    22   best to divide what had been a well-oiled management team for the most part, and set most of them

    23   up for termination. She became cliquish and would not let many into her management life. Instead,

    24   she would spend time laughing and joking with primarily three others - two while woman and one           I




    25

    26
                    PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                            RELIEF
                                                    -9-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 11 of 40 Page ID #:24



         woman who appeared white but who was not of European descent, as Plaintiffs are informed and
    2
         believe and thereupon allege. Their names were Molly, Monica and Rebecca.
    3
         34. Molly, Monica and Rebecca were permitted to work in MAGEE'S office while she was there,
    4
         whereas the other managers weren't. They bought Starbuck's coffee and sandwiches for each other
    5
         but excluded the managers of color. Even after the three would clock out for the day, the remained
    6
         frequently remain in MAGEE'S office. MAGEE held them out as role models for dedication to
    7
         NIKE.
    8

    9    35.     From the beginning of MAGEE'S tenure at the Santa Monica NIKE store Plaintiff

    Io   Hernandez was able to see what was going on and how the people of color were being treated. He

    II   too was excluded from socializing or even speaking with MAGEE for months.

    I2   36.     Plaintiff Hernandez's experience with new managers was that they would sit down and get

    I3   to know the subordinate managers in a short time period, tell them their expectations, let them know
    I4
         their management style, which Plaintiff was always open to. Over the course of about 20 years with
    15
         NIKE he never had a problem with other managers or co-workers.
    16
         37.     When he would go to her office, she would not have eye contact with him even when he
    I7
         spoke to her- EVER. Instead, she would look at her computer or anywhere else, essentially
    I8
         treating him like a non-human and dismissing him. Even at management meeting s wherein the
    I9
         managers all took turns talking about different topics, MAGEE would not acknowledge him or look
    20
         him in the eyes.
    2I
         38.     Moreover, for months MAGEE refused to meet with him officially. Observing her
    22

    23   demeanor and conduct he did his best to avoid her wrath. Eventually he decided that he should

    24   make the first contact and set up a meeting with her, to discuss the issues and try to resolve them.

    25

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                          -10-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 12 of 40 Page ID #:25



         She apologized and said she had just not had time to get to him and that he was doing his job so she
    2
         didn't need to meet with him before that.
    3
         39. Shortly thereafter, she began the slide into abuse and harassment. She repeatedly criticized his
    4
         work thereafter, kept moving the goal posts about performance and duties, and lied about him. She
    5
         wrote him up.
    6
         40.    Then she looked into his private life as well, wherein she felt the need to meet with him,
    7
         disparage him and question his commitment to NIKE because of his extra-circular activities while
    8

    9    not at his hourly-paying, managerial job. Plaintiff Hernandez had worked for NIKE for over 20

    10   years. He loved it so much, and was so inspired by the brand, (which turned out to be superficial

    11   and false), that he used his private time to coach High School Basketball part time and mentored in

    12   a youth basketball program. None of that ever conflicted with his managerial work, and prior

    13   supervisors were happy to work his schedule around game days. She wasn't. MAGEE scheduled
    14
         him to work on days he asked to have off, as part of his two days off per week, including game
    15
         days. She held him to a higher standard than her white-woman clique, for example. He stopped
    16
         posting on social media about his personal activities he had been proud of, because he knew she
    17
         was trolling him and looking for anything she could find to hurt him professionally.
    18
         41.    Finally, she told Ernesto, to write Plaintiff Hernandez up for some concocted performance
    19
         issue and threatened to reach out to the District Manager for termination. But Ernesto, as stated,
    20
         had his own harassment from her, and he left before he had written Plaintiff up unjustly.
    21

         42.    Once Plaintiff Shaw was out on disability the NIKE Santa Monica store assistant manager
    22

    23   position that she had applied for went to Molly, a white woman. It turned out that an African

    24   American woman from a New York NIKE store had also interviewed for the assistant manager

    25

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                  -11-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 13 of 40 Page ID #:26



         position but didn't get it. - because the white woman got it. Instead, she was given a management
    2
         position under MAGEE, which was as Plaintiff Hernandez's supervisor. Her name was Ernia.
    3
         43.     Plaintiff Hernandez immediately went to Ernia and told him of his abusive experiences at
    4
         the hands of MAGEE. He asked her to please correct him if he did something wrong so he could
    5
         fix it rather than going to MAGEE to complain, because he believed he too was being set up to be
    6
         fired. She agreed and appeared to be supportive. Instead, she turned on him and the tow called him l
    7

    8    into MAGEE's office wherein they reprimanded him over things he had not done and threatened to

    9    fire him.

    10   44.     By this time Plaintiff Hernandez had been experiencing deep anxiety, due to all the stress

    11   produced by the hostile work environment. He started feeling sick and he developed intense

    12   stomach issues and eventually kidney stones. When he had to go to the doctor, he would bring notes    I




    13   to ensure he was not accused of faking illness. Eventually the abuse became so bad that he went out
    14
         on medical leave. When he was able to come back the abuse continued so he was forced to give
    15
         two weeks' notice to corporate for the sake of his health. When asked why, he said it was because
    16
         of MAGEE and the hostile work environment she created and told them to ask others. They
    17
         apparently didn't care and refused to investigate all the allegations of racism and discrimination.
    18                                                                                                         I




         45.     It was not until months later when the video of her harassing, and publicly falsely accusing a:
    19
         Black family of theft at Santa Monica Pier went public, and then went viral, was she fired.
    20
         46.     By then MAGEE had managed to abuse and remove 80-90% of her store's managerial staff,
    21

    22   most of whom were replaced by white women. NIKE did not care at all about her discrimination,

    23   harassment or retaliation of their store until it threatened to affect their reputation due to the

    24   recording.

    25
                                              FIRST CAUSE OF ACTION
    26
                      PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                              RELIEF
                                                     -12-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 14 of 40 Page ID #:27



                  VIOLATION OF FEHA FOR RACIAL AND/OR SEXUAL PREFERENCE
    2
                                                 DISCRIMINATION,
    3
                                     GOVERNMENT CODE § 12940 (a) et seq.
    4                     (By Plaintiff Shaw Against NIKE, and Doe Defendants, 1-100)
    5

    6
         4 7.   Plaintiffs hereby restates, re-alleges and incorporates by reference herein, paragraphs 1
    7
         through 46 of this complaint as though fully set forth herein.
    8
         48.    Plaintiff Shaw claims that Defendants wrongfully discriminated against her.
    9
         49.    Defendants, including NIKE were Plaintiff Shaw's employer. Plaintiff Shaw was a
    10

    11   managerial employee of Defendants and NIKE;

    12   50.    Defendants, including NIKE, refused to promote Plaintiff Shaw twice and then

    13   constructively discharged her.

    14   51.    Plaintiff Shaw's race and/or sexual preference was a substantial motivating reason for

    15   Defendants' constructive termination and refusal to hire.
    16
         52.    As a proximate cause of Defendants' willful, knowing, and intentional conduct Plaintiff
    17
         Shaw has sustained and continues to sustain substantial losses in earnings and other employment
    18
         benefits in an amount to be proven at trial, as well as attorney fees and costs.
    19
         53.    As a proximate result of Defendants' extreme and outrageous, willful, knowing, and
    20
         intentional conduct toward Plaintiff Shaw, she has suffered and continues to suffer humiliation,
    21
         emotional distress, and physical and mental pain and anguish, such as headache, upset stomach,
    22   depression, anxiety, sleeplessness, inability to concentrate, among other physical and emotional
    23   injuries, all to her damage in a sum according to proof.
    24

    25

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                                   RELIEF
                                                           -13-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 15 of 40 Page ID #:28



         54.    Plaintiff Shaw has incurred and continues to incur attorneys' fees and costs as a proximate
    2
         cause of Defendants' discrimination against Plaintiff, in amount to be proven and seeks attorneys'
    3    fees pursuant to the FEHA.
    4    55.    As a proximate result of Defendants' willful, knowing, and intentional discrimination

    5    against Plaintiff Shaw, Plaintiff Shaw seeks declaratory relief that she was discriminated against by

    6    Defendants, including NIKE, to reaffirm Plaintiff Shaw's standing among her coworkers, the NIKE

    7    community, and the public, and to condemn NIKE'S discriminatory, and abusive employment

    8
         policies and/or practices.

         56.    As a proximate result ofNIKE'S willful, knowing, and intentional discrimination against
    9
         Plaintiff Shaw, she seeks injunctive relief to stop these unlawful practices, especially because the
    10
         same Officers and Managers remain at NIKE, and made or supported these practices. Therefore, the,
    11
         injunction will also have a favorable impact on the interests of the public.
    12
         57.    Defendants, and each of them, have committed the acts herein alleged maliciously and
    13
         oppressively, with the wrongful intention of injuring Plaintiff Shaw with an improper and
    14
         intentional motive amounting to fraud, and/or malice, and/or oppression and in conscious disregard
    15   of Plaintiff Shaw's rights. Accordingly, she requests the assessment of punitive damages against
    16   Defendants, in an amount appropriate to punish and make an example of them.

    17
                                           SECOND CAUSE OF ACTION
    18             VIOLATION OF FEHA FOR WORK ENVIRONMENT HARASSMENT,
    19                            GOVERNMENT CODE §§ 12923, 12940, et seq.

    20                                  (By Plaintiff Against all Defendants)

    21

    22
         58.    Plaintiffs hereby restates, re-alleges and incorporates by reference herein, paragraphs 1        !




                                                                                                                 I




    23                                                                                                           :




         through 57 of this complaint as though fully set forth herein.                                          '




    24
         59.    Plaintiff Shaw was a person providing service under an implied in fact contract with
    25
         Defendants.
    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                          -14-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 16 of 40 Page ID #:29



         60.    Plaintiff Shaw alleges that Defendants subjected her to harassment based on her race and/or
    2
         sexual preference while she worked for Defendants, and that this harassment created a work
    3
         environment that was hostile, intimidating, offensive, oppressive and abusive.
    4
         61.    Plaintiff Shaw was subjected to harassing conduct because of her race and/or sexual
    5
         preference. The harassing conduct was severe and pervasive.
    6
         62.    Plaintiff alleges that as reasonable African American woman or lesbian in Plaintiff Shaw's
    7
         circumstances would have considered the work environment to be hostile, intimidating, offensive,
    8

    9    oppressive and abusive.

    10   63.    Plaintiff Shaw considered the work environment to be hostile, intimidating, offensive,

    11   oppressive, and abusive.

    12   64.    NIKE and MAGEE participated in the harassing conduct.

    13   65.    As a proximate cause of Defendants' willful, knowing, and intentional harassment, Plaintiff
    14
         Shaw has sustained and continues to sustain substantial losses in earnings and other employment
    15
         benefits in an amount to be proven at trial, as well as attorney fees and costs.
    16
         66.    As a proximate result of Defendants' extreme and outrageous, willful, knowing, and
    17
         intentional harassing conduct toward Plaintiff Shaw, she has suffered and continues to suffer
    18
         humiliation, emotional distress, and physical and mental pain and anguish, such as headache, upset
    19   stomach, depression, anxiety, sleeplessness, inability to concentrate, among other physical and
    20   emotional injuries, all to her damage in a sum according to proof.

    21   67.    Plaintiff Shaw has incurred and continues to incur attorneys' fees and costs as a proximate

    22   cause of Defendants' harassment of Plaintiff, in amount to be proven and seeks attorneys' fees

    23   pursuant to the FEHA.

    24   68.    As a proximate result of Defendants' willful, knowing, and intentional harassment Plaintiff
                                                                                                              .




         Shaw, Plaintiff Shaw seeks declaratory relief that she was unlawfully harassed by Defendants,
    25

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                           -15-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 17 of 40 Page ID #:30



         including NIKE and MAGEE, to reaffirm Plaintiff Shaw's standing among her coworkers, the
    2
         NIKE community, and the public, and to condemn NIKE'S and MAGEE'S harassing and abusive
    3    employment policies and/or practices.
    4    69.     As a proximate result of Defendants', including NIKE'S and MAGEE'S willful, knowing,

    5    and intentional harassment of Plaintiff Shaw, she seeks injunctive relief to stop these unlawful

    6    practices, especially because the same Officers and Managers remain at NIKE, and made or

    7    supported these practices. Therefore, the injunction will also have a favorable impact on the

    8
         interests of the public.

         70.     Defendants, and each of them, have committed the acts herein alleged maliciously and        !




    9
         oppressively, with the wrongful intention of injuring Plaintiff Shaw with an improper and
    10
         intentional motive amounting to fraud, and/or malice, and/or oppression and in conscious disregard ·
    11
         of Plaintiff Shaw's rights. Accordingly, she requests the assessment of punitive damages against
    12
         Defendants, including NIKE and MAGEE, in an amount appropriate to punish and make an
    13                                                                                                       .




         example of them.                                                                                    •




    14

    15
                                            THIRD CAUSE OF ACTION
    16
                                    VIOLATION OF FEHA FOR RETALIATION,
    17                               GOVERNMENT CODE § 12940 (h) et seq.
    18                     (By Plaintiff Shaw Against NIKE, and Doe Defendants, 1-100)
                                                                                                             I
                                                                                                             I




    19                                                                                                       .




    20
         71.     Plaintiffs hereby restates, re-alleges and incorporates by reference herein, paragraphs I
    21
         through 70 of this complaint as though fully set forth herein.
    22
         72.    Plaintiff Shaw alleges that Defendants retaliated against her.
    23
         73.    Plaintiff Shaw complained to her supervisors about unlawful discriminatory conduct against
    24
         her.
    25
                                                                                                             .




    26
                    PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                            RELIEF
                                                          -16-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 18 of 40 Page ID #:31



         74.     Defendants then twice refused to promote her and then constructively discharged her.
    2
         75.     Plaintiffs complaints regarding the discriminatory conduct were a substantially motivating
    3
         factor in Defendants' decisions to retaliate against her, by refusing to promote her twice, and then
    4
         constructively discharging her.
    5
         76.     As a proximate cause of Defendants' willful, knowing, and intentional retaliatory decisions
    6
         Plaintiff Shaw has sustained and continues to sustain substantial losses in earnings and other
    7
         employment benefits in an amount to be proven at trial, as well as attorney fees and costs.
    8

    9    77.     As a proximate result of Defendants' extreme and outrageous, willful, knowing, and
                                                                                                                 ;
    10
         intentional retaliation against Plaintiff Shaw, she has suffered and continues to suffer humiliation,   i



         emotional distress, and physical and mental pain and anguish, such as headache, upset stomach,
    11
         depression, anxiety, sleeplessness, inability to concentrate, among other physical and emotional
    12
                                                                                                                 '




         injuries, all to her damage in a sum according to proof.
    13
         78.     Plaintiff Shaw has incurred and continues to incur attorneys' fees and costs as a proximate
    14
         cause of Defendants' discrimination against Plaintiff, in amount to be proven and seeks attorneys'
    15
         fees pursuant to the FEHA.
    16
         79.    As a proximate result of Defendants' willful, knowing, and intentional retaliation against
    17   Plaintiff Shaw, Plaintiff Shaw seeks declaratory relief that she was unlawfully retaliated against by
    18   Defendants, including NIKE, to reaffirm Plaintiff Shaw's standing among her coworkers, the NIKE         I




    19   community, and the public, and to condemn NIKE'S unlaw retaliatory employment policies and/or

    20   practices.

    21   80.    As a proximate result ofNIKE'S willful, knowing, and intentional retaliation against

    22   Plaintiff Shaw, she seeks injunctive relief to stop these unlawful practices, especially because the    l



         same Officers and Managers remain at NIKE, and made or supported these practices. Therefore, the        1



    23
         injunction will also have a favorable impact on the interests of the public.
    24
         81.    Defendants, and each of them, have committed the acts herein alleged maliciously and
    25
         oppressively, with the wrongful intention of injuring Plaintiff Shaw with an improper and
    26
                      PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                              RELIEF
                                                           -17-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 19 of 40 Page ID #:32


    1
         intentional motive amounting to fraud, and/or malice, and/or oppression and in conscious disregard
    2
         of Plaintiff Shaw's rights. Accordingly, she requests the assessment of punitive damages against
    3    Defendants, in an amount appropriate to punish and make an example of them.
    4
                                           FOURTH CAUSE OF ACTION
    5             VIOLATION OF FEHA FOR FAILURE TO PREVENT DISCRIMINATION,
    6                                 HARASSSMENT AND RETALIATION,

    7                                GOVERNMENT CODE § 12940 (k) et seq.

    8                     (By Plaintiff Shaw Against NIKE, and Doe Defendants, 1-100)

    9
         82.     Plaintiffs hereby restates, re-alleges and incorporates by reference herein, paragraphs 1
    10
         through 81 of this complaint as though fully set forth herein.
    11
         83.     Plaintiff Shaw alleges that Defendants failed to take all reasonable steps to prevent
    12
         discrimination, harassment, and retaliation based on her race and/or sexual preference.
    13
         84.     Plaintiff Shaw was an employee of Defendants providing services under an implied in fact
    14                                                                                                        :




                                                                                                              :




         contract. She also applied for two promotions there, but was rejected.
    15

    16
         85.     She was subjected to discrimination, harassment and retaliation in the course of that

    17   employment.

    18   86.     Defendants failed to all reasonable steps to prevent the discrimination, harassment and

    19   retaliation.

    20   87.     As a proximate cause of Defendants' willful, knowing, and intentional decision Plaintiff

    21   Shaw has sustained and continues to sustain substantial losses in earnings and other employment
    22
         benefits in an amount to be proven at trial, as well as attorney fees and costs.
    23
         88.     As a proximate result of Defendants' extreme and outrageous, willful, knowing, and
    24
         intentional conduct toward Plaintiff Shaw, she has suffered and continues to suffer humiliation,     '




    25   emotional distress, and physical and mental pain and anguish, such as headache, upset stomach,
    26
                    PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                            RELIEF
                                                           -18-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 20 of 40 Page ID #:33



         depression, anxiety, sleeplessness, inability to concentrate, among other physical and emotional
    2
         injuries, all to her damage in a sum according to proof.
    3    89.      Plaintiff Shaw has incurred and continues to incur attorneys' fees and costs as a proximate
    4    cause of Defendants' failure to prevent discrimination, harassment and retaliation against Plaintiff,
    5    in amount to be proven and seeks attorneys' fees pursuant to the FEHA.

    6    90.     As a proximate result of Defendants' willful, knowing, and intentional failure to prevent

    7    discrimination, harassment and retaliation against Plaintiff Shaw, Plaintiff Shaw seeks declaratory

    8    relief that Defendants failed to take reasonable steps to prevent discrimination, harassment and
         retaliation against Plaintiff, including NIKE and MAGEE, to reaffirm Plaintiff Shaw's standing
    9
         among her coworkers, the NIKE community, and the public, and to condemn NIKE'S and
    10
         MAGEE'S discriminatory, and abusive employment policies and/or practices.
    11
         91.     As a proximate result of Defendants willful, knowing, and intentional failure to prevent
    12
         discrimination, harassment and retaliation against Plaintiff Shaw, she seeks injunctive relief to stop
    13
         these unlawful practices, especially because the same Officers and Managers remain at NIKE, and
    14
         made or supported these practices. Therefore, the injunction will also have a favorable impact on
    15   the interests of the public.
    16   92.     Defendants, and each of them, have committed the acts herein alleged maliciously and
    17   oppressively, with the wrongful intention of injuring Plaintiff Shaw with an improper and
    18   intentional motive amounting to fraud, and/or malice, and/or oppression and in conscious disregard
    19   of Plaintiff Shaw's rights. Accordingly, she requests the assessment of punitive damages against

    20   Defendants, in an amount appropriate to punish and make an example of them.

    21
                                             FIFTH CAUSE OF ACTION
    22
               FAILURE TO PAY WAGES- VIOLATION OF LABOR CODE§§ 200, et seq., and/or
    23
                                                    1194/1197 et seq.
    24

    25                       (Plaintiff Shaw Against NIKE and Doe Defendants, 1-1 00)

    26
                    PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                            RELIEF
                                                          -19-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 21 of 40 Page ID #:34



         93.     Plaintiffs hereby restates, re-alleges and incorporates by reference herein, paragraphs 1
    2
         through 92, as though fully set forth herein.
    3    94.     Defendants and each of them were employers of Plaintiff Shaw pursuant to, inter alia, Labor

    4    Code § 18 and I. W .C. Wage Order 4-2001, which defines an employer for wage claim purposes.

    5    Martinez v. Combs, 49 Cal. 4th 35 (20 10), and Labor Code section 2750.5.

    6    95.     Each Defendant was an "employer" of Plaintiff under Labor Code section 18 and IWC

    7    Wage Order 4-200 1, as periodically amended, as defined in Section 2 (H), because each was a

    8    "person" who controlled the wages, hours or working conditions of Plaintiff Shaw. Defendants               .




         controlled Plaintiff Shaw's compensation by retaining the right to pay the compensation, up to and
    9
         including complete forfeiture of all compensation, at their sole discretion, at any time. In addition to
    10
         maintaining the right to control these wages, they actually controlled them by changing the
                                                                                                                    '




    11
         compensation structure at their sole discretion and depriving Plaintiff of her compensation.
    12
         Defendants also controlled the hours and place Plaintiff Shaw would conduct NIKE's training.               .




    13
         96.     Defendants intentionally failed to pay Plaintiff compensation, though they suffered and
    14
         permitted her to work as their District Service Captain for approximately two years without pay, in        I




    15   violation of California Labor Code sections 203, 200, 1194, 1197.

    16   97.     California Labor Code § 200 states in pertinent part that wages include all amounts for labor '

    17   performed by employees of every description, while Labor Code § 201 states that wages for a

    18   discharged employee are due immediately.

    19   98.     Defendants, and each of them, failed to pay Plaintiff all of her wages while she worked for

    20   Defendants, as well as upon her termination.

         99.     No accounting was provided to Plaintiff upon his departure, nor during her tenure and she
    21
         was not paid all compensation that was due her.
    22
         100.    As a direct and proximate result of Defendants' failure to pay Plaintiff for her work as a
    23
         trainer, and to do so timely, Plaintiff Shaw has been damaged in an amount to be determined at trial.
    24
         10 I.   As a proximate result of Defendants' willful, knowing, and intentional failure to pay her
    25
         proper wages, and to do so timely, Plaintiff seeks declaratory relief that she was wrongfully was not.
    26
                    PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                            RELIEF
                                                           -20-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 22 of 40 Page ID #:35



         paid all wages timely due her, to reaffirm Plaintiffs standing among her coworkers, the NIKE
    2
         community, and the public, and to condemn unlawful employment policies and/or practices of
    3    failure to pay wages.

    4    I02.    As a proximate result of Defendants' willful, knowing, and intentional failure to pay

    5    Plaintiff all wages due or and to do so timely, Plaintiff seeks injunctive relief to stop the practices,

    6    especially because the same and Managers and Executives and made or supported these practices,             .

    7    remain at NIKE. Therefore, the injunction will also have a favorable impact on the interests of the

    8
         other employees and the public.

         I03.    Plaintiff has incurred and continues to incur legal expenses, costs of suit and attorneys' fees    i
    9
         in a sum according to proof at trial, which he seeks pursuant to Labor Code sections 2I8.5 and
    10
         interest pursuant to Labor Code section 2I8.6, as well as sections II94 and II97.
    11
         I 04.   Plaintiff additionally seeks liquidated damages pursuant to the Labor Code section II94.2.
    12

    13
                                             SIXTH CAUSE OF ACTION
    14
                                             FAILURE TO INDEMNIFY-
    IS
                                      VIOLATION OF LABOR CODE§ 2802
    16                       (Plaintiff Shaw Against NIKE and Doe Defendants, 1-1 00)

    17   I 05.   Plaintiff hereby restates, re-alleges and incorporates by reference herein, paragraphs I

    18   through I 04, as though fully set forth herein.

    19   I06.    Pursuant to California Law, as set forth in Labor Code§ 2802(a):
    20

    21           An employer shall indemnify his or her employee for all necessary expenditures or
                 losses incurred by the employee in direct consequence of the discharge of his or his
    22           duties, or of his or his obedience to directions of the employer, even though
                 unlawful, unless the employee, at the time of obeying the directions, believed them
    23
                 to be unlawful.
    24
         Cal. Lab. Code § 2802
    25

    26
                    PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                            RELIEF
                                                   -21-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 23 of 40 Page ID #:36



         I 07.     Plaintiff Shaw paid all necessary expenses and incurred necessary losses for her
    2
         employment as a District Service Captain in obedience to the directions of Defendants, and
    3
         in direct consequence of the discharge of her duties, believing the directions lawful,
    4
         including but not limited to gas, cell phone use and computer use.
    5
         I 08.     Plaintiff Shaw obeyed the directions of Defendants, to pay for all necessary
    6
         expenses.
    7

         I 09.    As a direct and proximate result of Defendants' failure to indemnify Plaintiff Shaw,
    8

    9    she has been damaged and suffered losses in an amount to be determined at trial.

    IO   IIO.     As a direct and proximate result of Defendants' failure to indemnify Plaintiff Shaw, she has

    II   incurred and continues to incur attorneys' fees, costs and interest in an amount to be determined at
                                                                                                                 :




    I2   trial, and seeks them pursuant to this Labor Code section.                                              !




    13   111.     Similarly, Defendants, and each of them, had a duty to indemnify Plaintiff under
    14
         Corporations Code section 317 for those amounts actually reasonably incurred while she was their        !




    I5
         employee, and to pay for all monetary amounts incurred in having to file and litigate this case,
    16
         which she seeks as well, in an amount to be determined.
    17
                                            SEVENTH CAUSE OF ACTION
    18
                 FAILURE TO PROVIDE AN ACCURATE, ITEMIZED WAGE STATEMENT AND
    19
                                         MAINTAIN ACCURATE RECORDS
    20
                                        VIOLATION OF LABOR CODE§ 226
    21

    22                        (Plaintiff Shaw Against NIKE and Doe Defendants, 1-1 00)

    23   112.     Plaintiff hereby restates, re-alleges and incorporates by reference herein, paragraphs 1

    24   through Ill, as though fully set forth herein.

    25

    26
                     PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                             RELIEF
                                                            -22-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 24 of 40 Page ID #:37



         113. Labor Code section 226(a) sets forth reporting requirements for employers regarding wage
    2    statements:

    3           "(a) An employer, semin1onthly or at the time of each payment of wages, shall furnish to his
                or her employee, either as a detachable part of the check, draft, or voucher paying the
    4           employee's wages, or separately if wages are paid by personal check or cash, an accurate
                itemized statement in writing showing ( 1) gross wages earned, (2) total hours worked by the
    5           employee, except as provided in subdivision G), (3) the number of piece-rate units earned
                and any applicable piece rate if the employee is paid on a piece-rate basis, (4) all deductions,   1

    6           provided that alJ deductions made on written orders of the employee may be aggregated and          !


                shown as one item, (5) net wages earned, (6) the inclusive dates of the period for which the
    7
                employee is paid, (7) the name of the employee and only the last four digits of his or her
                social security number or an employee identification number other than a social security
    8
                number, (8) the name and address of the legal entity that is the employer and, if the
    9           etnployer is a farm labor contractor, as defined in subdivision (b) of Section ] 682, the name
                and address of the legal entity that secured the services of the employer, and (9) all
    10          applicable hourly rates in effect during the pay period and the cotTesponding number of
                hours worked at each hourly rate by the employee and, beginning July], 20]3, if the
    11          employer is a temporary services employer as defined in Section 20 1.3, the rate of pay and
                the total hours worked for each temporary services assignment ... "
    12
                and, Labor Code Section 226 (b) states that:
    13
                "(b) An employer that is required by this code or any regulation adopted pursuant to this
    14
                code to keep the information required by subdivision (a) shall afford current and fom1er
                employees the right to inspect or receive a copy of records pertaining to their employment,
    15
                upon reasonable request to the employer ... ,.
    16

    17   114.   Defendants knowingly and intentionally failed to accurately record the true reporting

    18   information required of them on the wage statement much, less provide any wage statement at all

    19   for this purpose to Plaintiff Shaw, including but not limited to, showing the accurate gross wages
                                                                                                                   i
    20   earned, the accurate net wages earned, all deductions and the name and address of the legal entity o~
    21
         the employer(s).
    22
         115.   Defendants knowingly and intentionally failed to furnish Plaintiff Shaw with an accurate
    23
         itemized statement meeting the statutory requirements upon each or any payment of wages.
    24

    25

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                          -23-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 25 of 40 Page ID #:38



         116.   Plaintiff Shaw was damaged by these failures because, among other issues, the failures led
    2
         Plaintiff Shaw to believe that she was not entitled to be paid as an employee. Also, Defendants'
    3
         failure to comply with Labor Code§ 226(a) hindered Plaintiff Shaw from determining the amounts
    4
         owed her.
    5
         117.   As a direct and proximate result of Defendants' refusing to pay Plaintiff Shaw for her work
    6
         as a District Service Captain, and their subsequent failure to provide Plaintiff Shaw with accurate,     !
    7
         itemized wage statements and maintain accurate records, Plaintiff has been damaged in amount to
    8
                                                                                                                  !


                                                                                                                 01
                                                                                                                 -~


    9    be proven at trial to at least up $4000.00, and is entitled to an award of reasonable attorneys' fee and!

    10   costs, which she seeks as she has incurred and continues to incur such reasonable attorneys' fees

    11   and costs, as a direct and proximate cause of Defendants' violation of this Labor Code section.

    12   118.   Pursuant to this statute Plaintiff seeks injunctive relief in the form of an injunction

    13   prohibiting Defendants, and their officers, agents, successors, employees, representatives, and any
    14
         and all persons acting in concert with them from engaging in each of the practices complained of in
    15
         this cause of action, going forward, especially because the same Managers and Executives remain at
    16
         NIKE, and made or supported these practices, Therefore the injunction will also have a favorable
    17
         impact on the interests of the public.
    18
         amount to be determined.
    19
                                           EIGHTH CAUSE OF ACTION
   20
                     CONSTRUCTIVE DISCHARGE IN VIOLATIONS OF PUBLIC POLICY
    21

    22               (Plaintiff Shaw and Hernandez Against NIKE and Doe Defendants, 1-1 00)

    23   119.   Plaintiffs hereby restates, re-alleges and incorporates by reference herein, paragraphs I

   24    through 118.

    25

   26
                     PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                              RELIEF
                                                           -24-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 26 of 40 Page ID #:39



         120.   Plaintiffs claim that Defendants forced them to resign for reasons that violate public policy,
    2
         including but not limited to the afore described violations of the FEHA and the California
    3
         Constitution.
    4
         121. Plaintiffs were employed by Defendants.
    5
         122. Plaintiffs were subjected to working conditions that violated public policy, including but not
    6
         limited to being discriminated against, harassed and retaliated against in violation of the FEHA, and
    7

         Plaintiff Shaw not being paid at all for the work she performed as a trainer for NIKE, which is less
    8

    9    than minimum wage.

    1o   123.   Defendants intentionally created or knowingly permitted these working conditions.

    II   124.   These working conditions were so intolerable that a reasonable person in Plaintiffs' position J

    I2   would have had no reasonable alternative except to resign.

    13   125.   Plaintiff did resign because of these working conditions;
    I4
         126.   As a direct and proximate result of Defendants' conduct and the resultant working
    I5
         conditions, Plaintiffs have been damaged in an amount to be determined at trial.
    I6
         127.   The working conditions were a substantial factor in causing Plaintiffs' harm.
    17
         128.   As a proximate cause of Defendants' willful, knowing, and intentional decision Plaintiff
    I8
         have sustained and continue to sustain substantial losses in earnings and other employment benefits
    I9
         in an amount to be proven at trial, as well as attorney fees and costs.
    20
         129.   As a proximate result of Defendants' extreme and outrageous, willful, knowing, and
    21
         intentional conduct toward Plaintiff Shaw, she has suffered and continues to suffer humiliation,
    22
         emotional distress, and physical and mental pain and anguish, such as headache, upset stomach,
    23
         depression, anxiety, sleeplessness, inability to concentrate, among other physical and emotional
    24
         injuries, all to her damage in a sum according to proof.
    25

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                           -25-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 27 of 40 Page ID #:40



         130.    As a proximate result of Defendants' extreme and outrageous, willful, knowing, and
    2
         intentional conduct toward Plaintiff Hernandez, he has suffered and continues to suffer humiliation,
    3    emotional distress, and physical and mental pain and anguish, such as substantial digestive issues,
    4    depression, anxiety, sleeplessness, inability to concentrate, and kidney stones, among other physical

    5    and emotional injuries, all to his damage in a sum according to proof.

    6    131.    Plaintiffs have incurred and continues to incur attorneys' fees and costs in a sum according

    7    to proof as a result of Defendants' conduct that violates public policy.

    8
         132.    As a proximate result of Defendants' willful, knowing, and intentional wrongful

         constructive discharge against Plaintiffs seek declaratory relief that Defendants that they were
    9
         unlawfully constructively discharged in violation of public policy, to reaffirm their standing among ,
    10                                                                                                            I




                                                                                                                  !




         their coworkers, the NIKE community, and the public, and to condemn NIKE'S and MAGEE'S
    11
         intolerable employment policies and/or practices.
    12
         133.    As a proximate result of Defendants willful, knowing, and intentional failure to unlawful
    13                                                                                                            •




         constructive discharge of Plaintiffs, against public policy, they seek injunctive relief to stop these   !



    14
         unlawful practices, especially because the same Officers and Managers remain at NIKE, who made
    15   or supported these practices. Therefore, the injunction will also have a favorable impact on the
    16   interests of the public.
                                                                                                                  !




    17   134.    Defendants, and each of them, have committed the acts herein alleged maliciously and

    18   oppressively, with the wrongful intention of injuring Plaintiffs with an improper and intentional

    19   motive amounting to fraud, and/or malice, and/or oppression and in conscious disregard of

    20   Plaintiffs' rights. Accordingly, they request the assessment of punitive damages against

         Defendants, in an amount appropriate to punish and make an example of them.
    21

    22
                                            NINTH CAUSE OF ACTION
    23
                            NEGLIGENT HIRING, SUPERVISION AND RETENTION
    24
                                            (Both Plaintiffs Against NIKE)
    25

    26
                    PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                            RELIEF
                                                           -26-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 28 of 40 Page ID #:41



         135.   Plaintiffs hereby restate, re-allege and incorporate by reference herein, paragraphs I through
    2
         134 of this complaint as though fully set forth herein.
    3    136.   Plaintiffs claim that they were harmed by NIKE and that NIKE is responsible for that harm

    4    because NIKE negligently hired, supervised and retained MAGEE.

    5    137.   Plaintiffs are informed and believes and thereupon alleges that NIKE hired MAGEE who

    6    was their employee.

    7    138.   MAGEE was or became unfit to perform the work for which she was hired, which included

         but was not limited to, managing and hiring other employees to work for Defendants.
    8
         139.   NIKE knew or should have known that MAGEE was unfit or became unfit to do her job,
    9
         and that this unfitness created a particular risk to others, including Plaintiffs, other employees and
    10
         customers.
    11
         140.   NIKE's negligence in hiring, supervising and retaining MAGEE harmed Plaintiffs Shaw andj
    12
         Hernandez.
    13
         141.   NIKE's negligence in hiring, supervising and retaining MAGEE was a substantial factor in
    14
         causing Plaintiffs Shaw and Hernandez's harm.
    IS   142.   As a proximate result ofNIKE'S negligence, Plaintiffs have suffered and continue to suffer
    16
         143.   As a proximate result ofNIKE'S despicable conduct, which was done with a willful and
    17   knowing disregard of the rights and safety of Plaintiffs, Plaintiffs have sustained and continue to
    18   sustain substantial losses in earnings and other benefits.

    19   144.   Defendant has committed the acts herein alleged maliciously and oppressively, with the

    20   wrongful intention of injuring Plaintiffs with an improper and intentional motive amounting to

    21   fraud, malice and in conscious disregard of Plaintiff's rights. Accordingly, Plaintiffs request the
    22
         assessment of punitive damages against them, in an amount appropriate to punish and make an
    23
         example of them.
    24
                                        TENTH CAUSE OF ACTION
    25

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                           -27-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 29 of 40 Page ID #:42



                      VIOLATION OF BUSINESS & PROFESSIONS CODE§ 17200 et seq.
    2
                                        (All Plaintiffs Against All Defendants)
    3

    4    145.   Plaintiffs hereby restate, re-allege and incorporate by reference herein, paragraphs I through

    5    I44 of this complaint as though fully set forth herein.

         146.   Defendants, and each of them, are "persons" as defined under Business & Professions Code
    6                                                                                                             I




         §§ 1702I and I7203.                                                                                      '
    7
         147.   Each Defendant is equally responsible for the acts of the others as set forth in the Business
    8
         and Professions Code §§ 17022 and I7024.
    9
         I48.   Beginning at an exact date unknown to Plaintiff but at least as of April 2017, Defendants
    10
         have committed acts of unfair competition, as defined by the Business and Professions Code §
    II
         17200, et seq., in California, by engaging in the following practices: (I) discriminating against
    12
         Plaintiffs in violation of the FEHA; (2) harassing Plaintiffs in violation of the FEHA; (3) retaliating :
    13   against Plaintiffs in violation of the FEHA; (4) failing to prevent discrimination and/or harassment i   I



    14   and/or retaliation in violation of the FEHA; (5) failing to pay Plaintiff Shaw all wages due and to do

    15   so timely in violation of the Labor Code; (6) failing to indemnify Plaintiff Shaw's expenses and

    16   losses in discharging her duties or in obedience to the directions of Defendants; (7) failure to

    17   provide accurate itemized wage statements to Plaintiff Shaw, and to maintain accurate records in
                                                                                                                  i



    18
         violation of the Labor Code; (8) constructively terminating Plaintiffs in violation of the public

         policy, including but not limited to violating their civil rights, in violation of the FEHA and the
    19
         California Constitution; and (9) negligently hiring, retaining and supervising managers such that
    20
         employee are harmed. Plaintiffs suffered injury in fact caused by these practices.
    21
         149.   These acts, patterns and practices as described in the paragraph above, violate Business &
    22
         Professions Code section 17200 in the following respect in California:
    23
         150.   Defendants' policy and practice of discriminating against Plaintiffs based on their race
    24
         and/or sexual preference and /or ancestry violates the FEHA as well as the California Constitution.
    25

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                           -28-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 30 of 40 Page ID #:43



         This discrimination consequently constitutes an unlawful business practice within the meaning of
    2
         Business and Professions Code section 17200, et seq.
    3    151.   The harm to Plaintiffs, and the other NIKE managers who are of the same race and/or sexual
    4    preference and /or ancestry, outweighs the utility of Defendants' policy/practice and, consequently,

    5    Defendants' practice of such discrimination constitutes an unfair business act of practice within the

    6    meaning of Business & Professions Code section 17200, et seq. Any person, including Plaintiffs

    7    who wants to be a NIKE manager in California and invests his or her time and resources would be

    8    unavoidably deceived as to what treatment they are entitled to by law, and based on the substantial

         public policies of California that workers should not be discriminated against. Defendants' practice,
    9
         of discrimination abrogates those policies rendering Defendants' practice of discriminating unfair.
    10
         152.   Defendants' policy/practice of unlawful discrimination against NIKE managers, including
    11
         Plaintiffs, is likely to deceive and/or create confusion by the public when NIKE claims to adhere to
    12
         state and federal law, consequently, constitutes a fraudulent business act or practice within the
    13
         meaning of Business & Professions Code section 17200 et seq. It would also be deceptive and
    14
         confusing to the general public might be a member of a protected class who would then be
    15   discriminated against if hired.

    16   153.   Defendants' policy and practice of harassing Plaintiffs based on their race and/or sexual
                                                                                                                 '




    17   preference and /or ancestry violates the FEHA. This harassment consequently constitutes an

    18   unlawful business practice within the meaning of Business and Professions Code section 17200, et

    19   seq.

    20   154.   The harm to Plaintiffs, and the other NIKE managers who are of the same race and/or sexual

         preference and /or ancestry, outweighs the utility of Defendants' policy/practice and, consequently,
    21
         Defendants' practice of such harassment based on protected characteristics constitutes an unfair
    22
         business act of practice within the meaning of Business & Professions Code section 17200, et seq.
    23
         Any person, including Plaintiffs who wants to be a NIKE manager in California and invests his or
    24
         her time and resources would be unavoidably deceived as to what treatment they are entitled to by ·
    25
         law, and based on the substantial public policies of California that workers should not be unlawfully
    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                          -29-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 31 of 40 Page ID #:44



         harassed. Defendants' practice of unlawful harassment abrogates those policies rendering
    2
         Defendants' practice of discriminating unfair.
    3    155.    Defendants' policy/practice of unlawful harassment against NIKE managers, including
    4    Plaintiffs, is likely to deceive and/or create confusion by the public when NIKE claims to adhere to

    5    state and federal1aw, consequently, constitutes a fraudulent business act or practice within the

    6    meaning of Business & Professions Code section 17200 et seq. It would also be deceptive and

    7    confusing to the general public who might be a member of a protected class who would then be

         unlawfully harassed if hired.
    8
         156.    Defendants' policy and practice of retaliating against Plaintiffs for complaining about
    9
         unlawful discrimination and harassment violates the FEHA. This retaliation consequently
    10
         constitutes an unlawful business practice within the meaning of Business and Professions Code
    11
         section I 7200, et seq.
    12
         157.    The harm to Plaintiffs, and the other NIKE managers who are of the same race and/or sexual
    13
         preference and /or ancestry, outweighs the utility of Defendants' policy/practice and, consequently,
    14
         Defendants' practice of such retaliation constitutes an unfair business act of practice within the
    15   meaning of Business & Professions Code section 17200, et seq. Any person, including Plaintiffs
    16   who wants to be a NIKE manager in California and invests his or her time and resources would be        ·

    17   unavoidably deceived as to what treatment they are entitled to by law, and based on the substantial
                                                                                                                i.




    18   public policies of California that workers should not be unlawfully retaliated against. Defendants'

    19   practice of unlawful retaliation abrogates those policies rendering Defendants' practice of such

   20    retaliation unfair.

         158.    Defendants' policy/practice of unlawful retaliation against NIKE managers, including
   21                                                                                                           .




         Plaintiffs, is likely to deceive and/or create confusion by the public when NIKE claims to adhere to
   22
         state and federal law and support minorities, consequently, constitutes a fraudulent business act or
   23
         practice within the meaning of Business & Professions Code section 17200 et seq. It would also be
   24
         deceptive and confusing to the general public who might be a member of a protected class who
   25

   26
                    PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                             RELIEF
                                                          -30-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 32 of 40 Page ID #:45



         would then be unlawfully retaliated against if they complain about unlawful discrimination or
    2
         harassment.
    3    159.   Defendants' policy and practice of failing to prevent discrimination, harassment and/or

    4    retaliation based on race and/or sexual preference and /or ancestry violates the FEHA. This failure

    5    consequently constitutes an unlawful business practice within the meaning of Business and

    6    Professions Code section 17200, et seq.

    7    160.   The harm to Plaintiffs, and the other NIKE managers who are of the same race and/or sexual

    8    preference and /or ancestry, outweighs the utility of Defendants' policy/practice and, consequently,

         Defendants' practice of failing to prevent discrimination, harassment and/or retaliation based on
    9
         race and/or sexual preference and /or ancestry constitutes an unfair business act or practice within
    10
         the meaning of Business & Professions Code section 17200, et seq. Any person, including
    11
         Plaintiffs who wants to be a NIKE manager in California and invests his or her time and resources
    12
         would be unavoidably deceived as to what treatment they are entitled to by law, and based on the
    13
         substantial public policies of California which state that workers should not be unlawfully
    14
         discriminated against, harassed or retaliated against, as well. Defendants' practice of unlawfully
    15   failing to prevent discrimination, harassment and/or retaliation based on race and/or sexual
    16   preference and /or ancestry abrogates those policies rendering Defendants' practice of failing to

    17   prevent such discrimination, harassment and/or retaliation, unfair.

    18   161.   Defendants' policy/practice of unlawful discrimination, harassment and/or retaliation,          :




    19   including against Plaintiffs, is likely to deceive and/or create confusion with the public when NIKE

    20   claims to adhere to state and federal law, consequently, constitutes a fraudulent business act or

         practice within the meaning of Business & Professions Code section 17200 et seq. It would also be
    21
         deceptive and confusing to the general public who might be a member of a protected class who
    22
         would then unlawfully suffer discrimination, harassment and/or retaliation which NIKE did not take
    23
         reasonable steps to prevent.
    24

    25

   26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                            RELIEF
                                                          -31-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 33 of 40 Page ID #:46



         162.   Defendants' policy and practice of failing to pay employees all wages due and to do so
    2    timely, violates the Labor Code. This failure consequently constitutes an unlawful business practice
    3    within the meaning of Business and Professions Code section I 7200, et seq.

    4    163.   The harm to Plaintiffs, and the other NIKE managers who are suffered and permitted to

    5    work for NIKE without pay, outweighs the utility of Defendants' policy/practice and, consequently,

    6    Defendants' practice of failing to failing to pay employees all wages due constitutes an unfair

    7    business act or practice within the meaning of Business & Professions Code section 17200, et seq.

         Any person, including Plaintiffs who wants to be a work for NIKE in California and invests his or
    8
         her time and resources would be unavoidably deceived as to what payment they are entitled to by
    9
         law, and based on the substantial public policies of California which state that workers should be
    10
         paid for all hours worked. Defendants' practice of unlawfully failing to pay employees all wages
    11
         due abrogates those policies rendering Defendants' practice unfair.
    12
         164.   Defendants' policy/practice of failing to pay employees all wages due, including against
    13
         Plaintiff Shaw, is likely to deceive and/or create confusion with the public when NIKE claims to
    14
         adhere to state and federal law, consequently, constitutes a fraudulent business act or practice within
    15   the meaning of Business & Professions Code section 17200 et seq. It would also be deceptive and
    16   confusing to the general public who might be a not want to support businesses who don't pay their

    17   employees lawfully.

    18   165.   Defendants' policy and practice of indemnify their employees for expenses incurred for their!

    19   jobs violates the Labor Code. This failure consequently constitutes an unlawful business practice

    20   within the meaning of Business and Professions Code section 17200, et seq.

         166.   The harm to Plaintiffs, and the other NIKE managers who are suffered and permitted to pay
    21
         NIKE'S expenses and not be reimbursed for them, outweighs the utility of Defendants'
    22
         policy/practice and, consequently, Defendants' practice constitutes an unfair business act or practice
    23
         within the meaning of Business & Professions Code section 17200, et seq. Any person, including
    24
         Plaintiffs who wants to be a work for NIKE in California and invests resources at the direction of
    25
         NIKE would be unavoidably deceived as to what indemnification they are entitled to by law, and
    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                            RELIEF
                                                          -32-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 34 of 40 Page ID #:47



         based on the substantial public policies of California which state that workers should be
    2
         indemnified. Defendants' practice of unlawfully failing to indemnify their employees renders
    3    NIKE'S practice unfair.

    4    167.   NIK.E' s policy/practice of failing to indemnify their employees, including against Plaintiff

    5    Shaw, is likely to deceive and/or create confusion with the public when NIKE claims to adhere to

    6    state and federal law, and consequently, constitutes a fraudulent business act or practice within the

    7    meaning of Business & Professions Code section 17200 et seq. It would also be deceptive and

    8
         confusing to the general public who might be a not want to support businesses who don't indemnify               j




         their employees lawfully.
    9
         168.    Defendants' policy and practice of failing to give employees accurate itemized wage
    10
         statements and maintain accurate records, violates the Labor Code. This failure consequently
    11
         constitutes an unlawful business practice within the meaning of Business and Professions Code
    12
         section 17200, et seq.
    13
         169.    The harm to Plaintiffs, and the other NIKE managers who are not provided with the accurate
    14
         itemized wage statements and whose records are maintained, outweighs the utility of Defendants'
    15   policy/practice and, consequently, Defendants' practice of give employees accurate itemized wage
    16   statements and maintain accurate records constitutes an unfair business act or practice within the

    17   meaning of Business & Professions Code section 17200, et seq. Any person, including Plaintiffs

    18   who works for NIKE in California and invests his or her time and resources would be unavoidably

    19   deceived as to what payments they are entitled to by law, which could not be documented in a wage

    20   statement or accurate records. Defendants' practice of abrogates the law rendering Defendants'

         practice unfair.
                                                                                                                 .




    21                                                                                                               .




         170.    Defendants' policy/practice of give employees accurate itemized wage statements and                 !




    22
         maintain accurate records, including against Plaintiff Shaw, is likely to deceive and/or create
    23
         confusion with the public when NIKE claims to adhere to state and federal law, consequently,
    24                                                                                                           !




         constitutes a fraudulent business act or practice within the meaning of Business & Professions Code     I

    25
         section 17200 et seq.
    26
                    PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                            RELIEF
                                                          -33-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 35 of 40 Page ID #:48



         I 7I.   Defendants' policy and practice of wrongfully constructively terminating managers,
    2
         including Plaintiffs, in violation of public policy, violates the law. This practice consequently
    3    constitutes an unlawful business practice within the meaning of Business and Professions Code
    4    section 17200, et seq.

    5    I 72.   The harm to Plaintiffs, and the other NIKE managers who NIKE wrongfully, terminates

    6    against public policy outweighs the utility ofNIKE'S policy/practice and, consequently,

    7    Defendants' practice constitutes an unfair business act ~r practice within the meaning of Business &      i


    8    Professions Code section I 7200, et seq.

         173.    Defendants' policy/practice of wrongfully constructively terminating managers, including
    9
         Plaintiffs, in violation of public policy, is likely to deceive and/or create confusion with the public
    10
         when NIKE claims to adhere to state and federal law, consequently, constitutes a fraudulent
    11
         business act or practice within the meaning of Business & Professions Code section I 7200 et seq.
    12
         I 74.   Defendants' policy and practice of negligently hiring, retaining and supervising unfit senior
    13
         managers, including MAGEE, who then harm their subordinates, violates the law. This practice
    14
         consequently constitutes an unlawful business practice within the meaning of Business and
    15   Professions Code section 17200, et seq.

    16   175.    The harm to Plaintiffs, and the other NIKE managers who are harmed by unfit senior

    17   management who are negligently hired, retained and/or supervised, outweighs the utility ofNIKE'S

    18   policy/practice and, consequently, Defendants' practice constitutes an unfair business act or practice i

    19   within the meaning of Business & Professions Code section I 7200, et seq.

    20   I 76.   Defendants' policy/practice of negligently hiring, retaining and supervising unfit senior

         managers, including MAGEE, who then harm their subordinates, including Plaintiffs, is likely to
    21
         deceive and/or create confusion with the public when NIKE claims to adhere to state and federal
    22
         law, consequently, constitutes a fraudulent business act or practice within the meaning of Business
    23
         & Professions Code section 17200 et seq.
    24

    25

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                           -34-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 36 of 40 Page ID #:49



         177.   NIKE'S and/or MAGEE'S unlawful, unfair and fraudulent business practices, described
    2
         above, present a continuing threat to members of the public and those who become NIKE managers,
    3    as examples.
    4    178.   Plaintiffs and the other members of the general public have no other adequate remedy at law

    5    to vindicate these § 17200 equitable UCL claims.

    6    179.   As a result of the aforementioned acts and practices, Plaintiffs have lost money and/or

    7    property and suffered injury in fact, in an amount to be determined at trial.

    8    180.   Defendants' acts and practices constitute continuing and ongoing unfair, fraudulent and/or

         unlawful activity prohibited by Business & Professions Code§ 17200 et seq., and justify the
    9
         issuance of an injunction, restitution and other equitable relief enjoining Defendants from continued
    IO
         unfair competition practices and from withholding Plaintiffs' money.
    II
                                               PRAYER FOR RELIEF
    I2
         Wherefore, Plaintiffs prays for relief and judgment against Defendants as follows:
    I3

    I4
                        FIRST, SECOND, TIDRD, AND FOURTH CAUSES OF ACTION
    I5                                       [FOR PLAINTIFF SHAW]
    I6

    I7   I.     For back pay, according to proof;

    I8   2.     For reinstatement under different managers or front pay, according to proof;
         3.     For judgment interest on any monetary award at the legal rate under the Civil Code;
    19
         4.     For attorneys' fees and costs pursuant to the FEHA;
    20
         5.     For compensatory damages for pain and suffering;
    2I
         6.     For punitive damages;
    22   7.     For injunctive and/or declaratory relief;
    23

    24                          FIFTH, SIXTH, AND SEVENTH, CAUSES OF ACTION

    25                                       [FOR PLAINTIFF SHAW]

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                           RELIEF
                                                            -35-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 37 of 40 Page ID #:50




    2
         8.    For unpaid wages, according to proof;
    3
         9.    For special damages, according to proof;
    4    10.   For interest on any monetary award at the legal rate;
    5    11.   For attorneys' fees pursuant to statute as laid out above;

    6    12.   For liquidated damages, according to proof;

    7    13.   For damages for failure to receive and accurate wage statement and to maintain records, in a
               sum according to proof up to $4000;
    8
         14.   For injunctive relief and declaratory relief;
    9

    IO                                    EIGHTH CAUSE OF ACTION
    II                          [FOR PLAINTIFFS SHAW AND HERNANDEZ]

    I2   15.   For back pay, according to proof;
    I3   16.   For reinstatement under different managers or front pay, according to proof;

    I4   17.   For judgment interest on any monetary award at the legal rate under the Civil Code section

    I5         3289;
         18.   For attorneys' fees pursuant to California Code of Civil Procedure section 1021.5;
    I6
         19.   For costs of suit under the Code of Civil Procedure;                                           ;




    I7
         20.   For compensatory damages for pain and suffering;
    I8
         21.   For punitive damages;
    I9   22.   For injunctive and/or declaratory relief;
    20
                                           NINTH CAUSE OF ACTION
    2I
                                [FOR PLAINTIFFS SHAW AND HERNANDEZ]
    22

    23   23.   For general damages;
    24
         24.   For special damages;
    25
         25.   For costs of suit;
    26
                  PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                          RELIEF
                                                           -36-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 38 of 40 Page ID #:51



         26.     For interest on any monetary award at the legal rate;
    2
         27.     For punitive damages
    3
                                          SIXTEENTH CAUSE OF ACTION
    4
         28.     For restitution;
    5
         29.     For declaratory and injunctive relief as laid out above;
    6
         30.     For reinstatement;
    7
         31.     Pursuant to Business & Professions Code § 17203, and pursuant to the equitable powers of
    8    this Court, Plaintiff prays for restitution such that Defendants be ordered to restore to Plaintiff all

    9    funds acquired by means of any act or practice declared by this Court to be unlawful, or fraudulent

    10   or to constitute unfair competition affecting Plaintiffs, pursuant to Business & Professions Code §
         17200 et seq., and as restitution;
    11
         32.     In addition to any other remedy that has been ordered, that the Court order NIKE to
    12
         prominently display on each of its publicly accessible internet websites, in an area that is accessible
    13
         to all NIKE and employees, and to the general public, in California, notice that sets forth all of the
    14   following:
    15           (a)      That the Court has found that Defendants, or any of them if less that all, committed a

    16   serious violation of the law by engaging in willful unlawful discrimination, harassment andj

    17
         retaliation of managerial employees;
                 (b)      That Defendants, or any of them if less than all, has changed its business practices in
    18
         order to avoid committing further civil rights violations;
    19
                 (c)      That any employee who believes that he or she is being unlawfully discriminated
    20
         against, harassed or retaliated against may contact the Department of Fair Employment and
    21   Housing, or an attorney. The notice shall include the mailing address, email address and telephone
    22   number of the agency.

    23           (d)      That notice is being posted pursuant to a California state order.
                 (e)      In addition, including the specified information listed above, Defendants, or any of
    24                                                                                                              I




         them if less that all:
    25

    26
                       PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                               RELIEF
                                                            -37-
    28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 39 of 40 Page ID #:52



                        I.      An officer shall sign the notice;
    2
                        II.     It or they shall post the notice for one year commencing with the date of the
    3
         final decision and order.
    4    33.    For costs of suit;
    5    34.    For attorney fees, pursuant to Code of Civil Procedure § I 021.5 or the statutes stated above;

    6
                                         ALL CAUSES OF ACTION
    7
         35.    For such other and further relief as the Court may deem just and proper, including but not
    8

    9
         limited to injunctive and declaratory relief and attorneys' fees.
    10

    11
         Dated this 8th of April, 2021
                                                                  THE ANF ANGER LAW OFFICE
    12

    13

    14

    15

    16

    17

    18

    19

   20

    21

    22

    23

    24

    25

    26
                   PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
   27                                            RELIEF
                                                           -38-
   28
Case 2:21-cv-04322-SB-MRW Document 1-1 Filed 05/24/21 Page 40 of 40 Page ID #:53




    2                                         DEMAND FOR JURY TRIAL
    3              Plaintiffs demand a jury trial on all causes of action, with the exception of the equitable

    4    claims.

    5
         Dated this 8th of April, 2021
    6                                                               THE ANF ANGER LAW OFFICE

    7

    8                                                               Nancy B. Anfan er
                                                                    Attorney for Plai ffs
    9                                                               Brittney Shaw and Edgar Hernandez

    IO

    II

    I2

    I3

    I4

    15

    I6

    I7

    18

    I9

    20

    2I

    22

    23

    24

    25

    26
                      PLAINTIFFS' COMPLAINT FOR DAMAGES, RESTITUTION AND OTHER EQUITABLE
    27                                              RELIEF
                                                             -39-
    28
